                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ALMA E. CHAPMAN,                            :    CIVIL ACTION NO. 3:18-CV-723
                                            :
                    Plaintiff               :    (Chief Judge Conner)
                                            :
             v.                             :
                                            :
NANCY A. BERRYHILL,1                         :
                                             :
                    Defendant                :

                                       ORDER

      AND NOW, this 27th day of November, 2018, upon consideration of the

Stipulation (Doc. 16), it is hereby ORDERED that Plaintiff is awarded attorney fees

under EAJA in the amount of Six Thousand, Two Hundred Dollars ($6,200.00). The

attorney fees will be paid directly to Plaintiff and sent to the business address of

Plaintiff’s counsel, David F. Chermol. Full or partial remittance of the awarded

attorney fees will be contingent upon a determination by the Government that

Plaintiff owes no qualifying, preexisting debt(s) to the Government. If such a debt(s)

exists, the Government will reduce the awarded attorney fees in this Order to the

extent necessary to satisfy such debt(s).



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania



      1
        Due to the Federal Vacancies Reform Act, 5 U.S.C. § 3345 et seq., former
acting Commissioner of Social Security Nancy A. Berryhill is currently presiding
as the Deputy Commissioner for Operations of the Social Security Administration.
For consistency purposes, however, we continue to refer to Ms. Berryhill as “the
Commissioner.”
